DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Status of the claims
Claims 1-15 were amended.  Claims 16-20 were canceled.  Claims 21-26 were newly added.  Claims 1-15, 21-26 are currently pending.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:   
 	In claim 4, lines 4-5 & 6, the term of “N-TRP” should be changed to --NT-TRP -- to correct the typographical error.  
 	In claim 6, line 3, “the TRP” should be changed to -- the T-TRP -- to avoid antecedent basis lacking issue.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in Pub. No. US 2019/0246321 A1, hereinafter referred to as Li, in view of Gordaychik in Pub. No. US 2019/0363843 A1, and Schmidt et al. in Pub. No. US 2020/0252941 A1 (newly cited), hereinafter referred to as Schmidt.
Referring to claim 1, Li discloses a method comprising: A method comprising: transmitting or receiving, by a user equipment (UE), a first wireless transmission to or from a first  transmit and receive point (TRP) in a wireless network (paragraphs [0010]); and transmitting or receiving, by the UE, a second wireless transmission to or from a second transmit and receive point in the wireless network (paragraph [0017]).
 	Li differs from the claim, it does not disclose that the first TRP is a first type of TRP, and the second TRP is a second, different, type of TRP, which is well known in the art and commonly applied in wireless communications field for providing system operated under next generation radio technologies environment.
 	Gordaychik, for example, from the same field of endeavor, teaches the same feature of having the first and second TRPs being different types of TRPs (paragraphs [0047] and [0095])  
 	It would have been obvious to one of ordinary skill in the art to implement the technical feature of Gordaychik in the method of Li, to provide different types of TRPs under next generation radio technologies environment to further enhance the system capability and performance.
 	Li in view of Gordaychik also fail to disclose that the first type of TPR being a terrestrial-TRP (T-TRP) and the second type of TRP being a non-terrestrial TRP (NT-TRP), although Gordaychik does imply an embodiment of a satellite-based communication or non-terrestrial communication in a non-terrestrial network (paragraph [0135]).  The type of TRP being terrestrial or non-terrestrial are considered well known in the art and commonly adopted in wireless communications field.  Schmidt, for example, also from the similar field of endeavor, teaches such well known feature of having type of TRP being terrestrial or non-terrestrial (paragraphs [0046]-[0047], and FIG. 1).

 	Referring to claim 2, Li in view of Gordaychik and Schmidt disclose that prior to transmitting or receiving the first wireless transmission to or from the T-TRP, receiving signaling and determining, based on the signaling, that the wireless network comprises the T-TRP (paragraphs [0051], [0095] in Gordaychik; paragraphs [0046]-[0047], and FIG. 1 in Schmidt).
 	Referring to claim 3, Li in view of Gordaychik and Schmidt disclose that prior to transmitting or receiving the second wireless transmission to or from the NT-TRP, receiving signaling and determining, based on the signaling, that the wireless network comprises the NT-TRP (paragraphs [0051], [0095] in Gordaychik; paragraphs [0046]-[0047], and FIG. 1 in Schmidt).	
 	Referring to claim 5, Li in view of Gordaychik and Schmidt disclose that the determining further comprises determining whether the NT-TRP is a flying TRP or a satellite TRP (paragraphs [0046]-[0047], and FIG. 1 in Schmidt).
	Referring to claim 6, Li in view of Gordaychik and Schmidt disclose that the transmitting or receiving the first wireless transmission to or from the T-TRP comprises receiving the first wireless transmission from the T-TRP, transmitting or receiving the second wireless transmission to or from the NT-TRP comprises receiving the second wireless transmission from the NT-TRP (paragraphs [0010] and [0017] in Li; paragraphs [0046]-[0047], and FIG. 1 in Schmidt), and the first wireless transmission and the second wireless transmission comprise a same data packet (paragraphs [0054] and [0095] in Gordaychik).
prior to the transmitting or receiving the first and second wireless, the method further comprises: searching, by the UE, for synchronization signal channels; and determining, by the UE, based on searched synchronization channels, that the wireless network comprises the T-TRP and the NT-TRP (paragraphs [0132], [0136]-[0137] in Gordaychik; paragraphs [0046]-[0047], and FIG. 1 in Schmidt).
 	Referring to claim 21, Li in view of Gordaychik and Schmidt disclose that prior to transmitting or receiving, by the UE, the first and second wireless transmissions, receiving signaling carried by a broadcast channel and determining that the wireless network comprises the T-TRP and the NT-TRP based on the signaling (paragraph [0137] in Gordaychik; paragraphs [0046]-[0047], and FIG. 1 in Schmidt).
 	Referring to claim 22, Li in view of Gordaychik and Schmidt disclose that prior to transmitting or receiving, by the UE, the first wireless transmission to or from the T-TRP, receiving downlink control information (DCI) and determining, based on the DCI, that the wireless network comprises the T-TRP (paragraphs [0052] and [0134] in Gordaychik; paragraphs [0046]-[0047], and FIG. 1 in Schmidt).
 	Referring to claim 23, Li in view of Gordaychik and Schmidt disclose that prior to transmitting or receiving, by the UE, the second wireless transmission to or from the NT-TRP receiving downlink control information (DCI) and determining, based on the DCI, that the wireless network comprises the NT-TRP (paragraphs [0052] and [0134] in Gordaychik; paragraphs [0046]-[0047], and FIG. 1 in Schmidt).

 	Referring to claim 25, Li in view of Gordaychik and Schmidt disclose that prior transmitting or receiving, by the UE, the second wireless transmission, detecting, by the UE, a connection with the NT-TRP and identifying a type of the connection with the NT-TRP (paragraph [0019] in Li; paragraphs [0046]-[0047], and FIG. 1 in Schmidt).
 	

transmitting or receiving the second wireless transmission comprises receiving the second wireless transmission, the method further comprising: the UE determining the second type of TRP based on the second wireless transmission (paragraph [0024] in Li.
 	Referring to claims 8-10, 12-14, claims 8-10, 12-14 are rejected for substantially identical reasons as claims 1-3, 5-7, except each claim is in an apparatus claim format, which is also taught by Li (paragraph [0012]).
 	Referring to claim 26, Li in view of Gordaychik and Schmidt disclose that the apparatus is one of a terrestrial UE and a non- terrestrial UE (paragraph [0017] in Schmidt).
 	Referring to claim 15, claim 15 is rejected for substantially identical reasons as claim 1, except the claim is in a non-transitory computer-readable medium (CRM) claim format, which is also taught by Li (paragraph [0013]).
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Nory et al., and Lucky et al. are additionally cited to show the common feature of wireless communication between UE and TRPs similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465